Citation Nr: 1423199	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-03 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to June 13, 2008.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  

INTRODUCTION

The Veteran had active service from August 2001 to April 2002, from April 2003 to March 2004, and from January 2006 to May 2007.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified before a decision review officer in May 2010 and the undersigned Veterans Law Judge in December 2011.  Transcripts of both hearings have been associated with the claims file.

In April 2012, the Board issued a decision that granted entitlement to a 50 percent evaluation for PTSD for the period prior to June 13, 2008, and a 100 percent evaluation for PTSD for the period from June 13, 2008.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 132 (Fed. Cir. 2013), the Board's April 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the December 2011 Travel Board hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies this request.   

Although the August 2012 Board decision was vacated, the RO had already implemented those parts of the decision granting an increased evaluations for the Veteran's PTSD of 50 percent prior to June 13, 2008 and 100 percent from June 13, 2008, in a May 2012 rating decision.  This decision is in effect a rating issued during the pendency of an appeal, and the issue has therefore been recharacterized as above to reflect the stage of the disability currently on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 


FINDING OF FACT

Prior to June 13, 2008, PTSD was manifested by reduced reliability and productivity due to such symptoms as nightmares, flashbacks, anxiety, arousal symptoms, and depression.


CONCLUSION OF LAW

Prior to June 13, 2008, the criteria for an evaluation in excess of 50 percent, has not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in September 2007 discussed the evidence necessary to substantiate the Veteran's claim.  He was asked to identify or submit evidence supportive of his claim.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  The Veteran was advised of the manner in which VA determines disability ratings and effective dates.

In May 2009 the Veteran was invited to submit evidence showing that his PTSD had increased in severity.  He was advised of the status of his claim in July 2009.  

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

With respect to VA's duty to assist, identified VA records have been obtained and associated with the claims file.  A VA examination was conducted, and the Board finds that it was adequate in that it was conducted by a neutral, skilled provider who reviewed the record, interviewed the Veteran, and performed appropriate examinations prior to providing his conclusions.  The examination report is consistent with the other evidence of record pertaining to this claim, and in conjunction with other treatment records, provides an adequate basis upon which to decide the Veteran's claim.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

The Board also observes that the Veteran was afforded a personal hearing before a Decision Review Officer (DRO) at the RO in May 2010 and a Travel Board hearing before the undersigned Veterans Law Judge in December 2011, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the DRO and VLJ fully explained the issues on appeal during the hearings.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the DRO and Board hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Thus, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Furthermore, after being notified of the Bryant litigation in a September 2013 letter, the Veteran was provided the opportunity for a new hearing, and he declined.  Thus, even if any errors pursuant to Bryant occurred, such errors are moot.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Factual Background

Historically, the Board notes that service connection for primary insomnia was granted in an August 2007 rating decision; the RO assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 for depression.  Service connection was granted for PTSD in January 2008, and a 30 percent evaluation was assigned.  The RO noted that the disorder had been previously rated as primary insomnia.  A 30 percent evaluation was assigned.  In September 2008 the RO assigned a 50 percent evaluation, effective July 25, 2008.  In April 2009 a temporary total evaluation was assigned, effective March 17, 2009 due to the Veteran's hospitalization for PTSD.  In July 2009 the RO assigned a schedular 100 percent evaluation effective June 13, 2009.  In a May 2012 decision, the RO assigned increased evaluations for the Veteran's PTSD of 50 percent prior to June 13, 2008 and 100 percent from June 13, 2008.  

On VA examination in June 2007, the Veteran reported that he had been in the National Guard for 24 years and had been deployed three times, most recently to Afghanistan.  He described sleep disturbance and headaches.  He reported that that he used alcohol, up to eight beers per night, to aid in sleep onset.  He reported arousal symptoms including hyper vigilance, panic, anger, and irritability.  He denied significant distress on exposure to reminders or memories.  He also denied avoidance symptoms, loss of interest, and loss of libido.  On mental status examination, the Veteran's mood and affect were euthymic.  Thought process was logical and organized with no evidence of thought disorder.  The Veteran denied hallucinations or delusions.  He denied suicidal and homicidal ideation.  Cognition was not formally tested but was grossly intact.  Insight and judgment were good.  The diagnosis was primary insomnia and alcohol abuse/dependence.  The examiner assigned a Global Assessment of Functioning (GAF) score of 70.  He noted that he Veteran's sleep disturbance was  part of a slightly broader constellation of arousal symptoms; but stated that there was no evidence of reexperiencing or avoidance symptoms suggestive of a nascent PTSD.  He concluded that the Veteran's symptoms were not presently causing significant distress or impairment in functioning.

An August 2007 VA treatment record notes a prior medical history of PTSD.  The provider indicated that the Veteran had nightmares and flashbacks.  

An August 2007 VA mental health record indicates the Veteran's endorsement of anxiety complicated by a recent diagnosis of hepatitis C.  He was somewhat tearful.  His mood was anxious and depressed, with congruent affect.

On mental health consultation in September 2007, the Veteran reported onset of PTSD symptoms following his return from Afghanistan.  He indicated that he was unable to enter crowded places; he noted that he had experienced panic during a shopping trip.  He reported feeling alert and hyper.  He endorsed flashbacks and fears that civilians might be suicide bombers.  He also endorsed disturbed sleep and decreased appetite.  He noted that he startled at loud noise.  He identified a flashback during which he thought he saw someone hiding in the shadows of a room in his home.  He denied suicidal ideation.  He reported that he was interested in being re-deployed since he felt more comfortable in Afghanistan then he did at home.  He related that he had worked as a pharmacy technician at a local hospital but that he had taken a leave of absence because he could not tolerate all of the people and their voices.  Mental status examination revealed no motor abnormalities.  The Veteran was alert and attention was intact.  He was oriented.  Concentration was adequate.  Affect was flat and mood was dysthymic and tearful on occasion.  Speech was normal.  Insight had judgment were good.  Memory was intact.  Though process was logical, sequential, and coherent.  There were no hallucinations or delusions.  The diagnosis was PTSD.  The provider assigned a GAF score of 58.  

A June 2008 VA treatment record notes that the Veteran was seen in follow-up after working in Afghanistan for six months.  He related that he intended to return.

Legal Criteria and Analysis 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment. 38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has considered whether staged ratings are warranted and has applied such as discussed below.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013), a 100 percent evaluation is provided for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 50 percent evaluation is appropriate with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency.  38 C.F.R. § 4.130 (2013).

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).   

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having carefully considered the evidence, the Board concludes that an evaluation in excess of 50 percent is not warranted prior to June 13, 2008.  Notably, this is the date that the Veteran first sought treatment following employment in the Middle East.  The Board observes that during the period prior to June 13, 2008, the Veteran reported sleep disturbance, flashbacks, headaches, alcohol use to aid in sleeping, arousal symptoms, panic, anger, and irritability.  In June 2007 a VA examiner assigned a GAF score of 70, concluding that the Veteran's symptoms were not causing significant distress or impairment.  In September 2007 a VA provider assigned a GAF score of 58.  During this period, the Veteran denied suicidal ideation.  Moreover, he reportedly worked overseas in a security position, and there is no evidence that he was unable to carry out his duties in that job.  In essence, the evidence for the period considered reflects symptoms that are best contemplated by the criteria for a 50 percent evaluation in that the Veteran experienced reduced reliability and productivity due to those symptoms. 

The Board is cognizant that records describing treatment demonstrate a significantly worse degree of disability starting in June 13, 2008, as has been acknowledged by the award of a 100 percent rating as of that date.  Nevertheless, the Board has determined that an evaluation in excess of 50 percent is not warranted for the prior period.  While the Board accepts that the Veteran's PTSD had effects on his functioning, the lay and medical evidence of record does not demonstrate significant deficiencies in most areas.  His thought process was logical and organized and there was no evidence of thought disorder.  He denied suicidal and homicidal ideation.  No inappropriate, obsessive, or ritualistic behavior was documented.  His memory was intact, and he was oriented.  Insight and judgment were good.  In short, the greater weight of lay and medical evidence is against finding that the criteria for a schedular evaluation in excess of 50 percent are met.  The evidence does not demonstrate suicidal ideation; obsessional rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance or hygiene; or inability to establish and maintain effective relationships.  In summary, the overall disability picture does not more nearly approximate the criteria for a schedular evaluation of 70 percent or higher for the period prior to June 13, 2008. 

For this period, the Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted. 


ORDER

Prior to June 13, 2008, entitlement an initial evaluation in excess of 50 percent for PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


